BRYAN SCHRODER
United States Attorney

KELLY CAVANAUGH
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: kelly.cavanaugh@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,                  )   No. 3:20-cr-00023-TMB-DMS
                                            )
                          Plaintiff,        )   COUNT 1:
                                            )   FELON IN POSSESSION OF
         vs.                                )   AMMUNITION
                                            )    Vio. of 18 U.S.C. §§ 922(g)(1) and
 RONNY GENE SMITH, JR.,                     )   924(a)(2)
                                            )
                          Defendant.        )
                                            )
                                            )

                                       INDICTMENT

       The Grand Jury charges that:

                                         COUNT 1

       On or about July 17, 2019, within the District of Alaska, the defendant, RONNY

GENE SMITH, JR., knowingly having been convicted of the following crimes punishable

by imprisonment for a term exceeding one year, did knowingly possess, in and affecting



      Case 3:20-cr-00023-TMB-DMS Document 2 Filed 02/21/20 Page 1 of 3
interstate and foreign commerce, ammunition, to wit: three rounds of .38 special; two

rounds of .357 Magnum; and one round of .38 special +P.

                                      Convictions

 Conviction Date            Offense                     Court              Case No.
                                                Superior Court for the
                     Misconduct Involving
                                                State of Alaska, Third
December 14, 2012    Weapons in the Third                                3AN-12-9929
                                                  Judicial District at
                           Degree
                                                      Anchorage
                                                Superior Court for the
                     Misconduct Involving
                                                State of Alaska, Third
September 22, 2009   Controlled Substances                               3AN-08-2574
                                                  Judicial District at
                      in the Third Degree
                                                      Anchorage
                      Failure to Stop at the    Superior Court for the
                      Direction of a Police     State of Alaska, Third
February 28, 2002                                                        3AN-00-10009
                       Officer in the First       Judicial District at
                             Degree                   Anchorage
                                                Superior Court for the
                      Assault in the Third      State of Alaska, Third
February 28, 2002                                                        3AN-00-10009
                           Degree                 Judicial District at
                                                      Anchorage

//

//

//

//

//

//

//

//

//

//

                                       Page 2 of 3

      Case 3:20-cr-00023-TMB-DMS Document 2 Filed 02/21/20 Page 2 of 3
      All of which is in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

      A TRUE BILL.


                                        s/ Grand Jury Foreperson
                                        GRAND JURY FOREPERSON



s/ Kelly Cavanaugh
KELLY CAVANAUGH
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE:        February 19, 2020




                                       Page 3 of 3

      Case 3:20-cr-00023-TMB-DMS Document 2 Filed 02/21/20 Page 3 of 3
